

117 HR 4864 IH: Battery Material Processing and Component Manufacturing Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4864IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. McKinley, Mr. Veasey, Mr. Ryan, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Energy to establish grant programs focused on battery material processing, manufacturing, and recycling programs, and for other purposes.1.Short titleThis Act may be cited as the Battery Material Processing and Component Manufacturing Act of 2021. 2.Battery material processing grants; battery manufacturing and recycling grants(a)DefinitionsIn this section:(1)Advanced batteryThe term advanced battery means a battery that consists of a battery cell that can be integrated into a module, pack, or system to be used in energy storage applications, including electric vehicles and the electric grid. (2)Advanced battery component(A)In generalThe term advanced battery component means a component of an advanced battery.(B)InclusionsThe term advanced battery component includes materials, enhancements, enclosures, anodes, cathodes, electrolytes, cells, and other associated technologies that comprise an advanced battery.(3)Battery materialThe term battery material means the raw and processed form of a mineral, metal, chemical, or other material used in an advanced battery component.(4)Eligible entityThe term eligible entity means an entity described in any of paragraphs (1) through (5) of section 989(b) of the Energy Policy Act of 2005 (42 U.S.C. 16353(b)).(5)ManufacturingThe term manufacturing, with respect to an advanced battery and an advanced battery component, means the industrial and chemical steps taken to produce that advanced battery or advanced battery component, respectively.(6)ProcessingThe term processing, with respect to battery material, means the refining of materials, including the treating, baking, and coating processes used to convert raw products into constituent materials employed directly in advanced battery manufacturing. (7)RecyclingThe term recycling means the recovery of materials from advanced batteries to be reused in similar applications, including the extracting, processing, and recoating of battery materials and advanced battery components.(b)Battery material processing grants(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Fossil Energy a program, to be known as the Battery Material Processing Grant Program (referred to in this subsection as the program), under which the Secretary shall award grants in accordance with this subsection.(2)PurposesThe purposes of the program are—(A)to ensure that the United States has a viable battery materials processing industry to supply the North American battery supply chain;(B)to expand the capabilities of the United States in advanced battery manufacturing;(C)to enhance national security by reducing the reliance of the United States on foreign competitors for critical materials and technologies; and(D)to enhance the domestic processing capacity of minerals necessary for battery materials and advanced batteries. (3)Grants(A)In generalUnder the program, the Secretary shall award grants to eligible entities—(i)to carry out 1 or more demonstration projects in the United States for the processing of battery materials;(ii)to construct 1 or more new commercial-scale battery material processing facilities in the United States; and(iii)to retool, retrofit, or expand 1 or more existing battery material processing facilities located in the United States and determined qualified by the Secretary. (B)Amount limitationThe amount of a grant awarded under the program shall be not less than—(i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i);(ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and(iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii).(C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall—(i)give priority to an eligible entity that—(I)is located and operates in the United States;(II)is owned by a United States entity;(III)deploys North American-owned intellectual property and content;(IV)represents consortia or industry partnerships; and(V)will not use battery material supplied by or originating from a foreign entity of concern; and (ii)take into consideration whether a project—(I)provides workforce opportunities in low- and moderate-income communities;(II)encourages partnership with universities and laboratories to spur innovation and drive down costs;(III)partners with Indian Tribes; and(IV)takes into account—(aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and (bb)supply chain logistics.(4)Wage rate requirements(A)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on a project funded by a grant awarded under this subsection shall be paid wages at rates not less than those prevailing on similar projects in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(B)AuthorityWith respect to the labor standards specified in subparagraph (A), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $3,500,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. (c)Battery manufacturing and recycling grants(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish within the Office of Energy Efficiency and Renewable Energy a battery manufacturing and recycling grant program (referred to in this subsection as the program).(2)PurposeThe purpose of the program is to ensure that the United States has a viable domestic manufacturing and recycling capability to support and sustain a North American battery supply chain.(3)Grants(A)In generalUnder the program, the Secretary shall award grants to eligible entities—(i)to carry out 1 or more demonstration projects for advanced battery component manufacturing, advanced battery manufacturing, and recycling;(ii)to construct 1 or more new commercial-scale advanced battery component manufacturing, advanced battery manufacturing, or recycling facilities in the United States; and(iii)to retool, retrofit, or expand 1 or more existing facilities located in the United States and determined qualified by the Secretary for advanced battery component manufacturing, advanced battery manufacturing, and recycling.(B)Amount limitationThe amount of a grant awarded under the program shall be not less than—(i)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(i);(ii)$100,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(ii); and(iii)$50,000,000 for an eligible entity carrying out 1 or more projects described in subparagraph (A)(iii).(C)Priority; considerationIn awarding grants to eligible entities under the program, the Secretary shall—(i)give priority to an eligible entity that—(I)is located and operates in the United States;(II)is owned by a United States entity;(III)deploys North American-owned intellectual property and content;(IV)represents consortia or industry partnerships; and(V)(aa)if the eligible entity will use the grant for advanced battery component manufacturing, will not use battery material supplied by or originating from a foreign entity of concern; or(bb)if the eligible entity will use the grant for battery recycling, will not export recovered critical materials to a foreign entity of concern; and(ii)take into consideration whether a project—(I)provides workforce opportunities in low- and moderate-income or rural communities;(II)provides workforce opportunities in communities that have lost jobs due to the displacements of fossil energy jobs;(III)encourages partnership with universities and laboratories to spur innovation and drive down costs;(IV)partners with Indian Tribes;(V)takes into account—(aa)greenhouse gas emissions reductions and energy efficient battery material processing opportunities throughout the manufacturing process; and (bb)supply chain logistics; and(VI)utilizes feedstock produced in the United States.(4)Wage rate requirements(A)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on a project funded by a grant awarded under this subsection shall be paid wages at rates not less than those prevailing on similar projects in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(B)AuthorityWith respect to the labor standards specified in subparagraph (A), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $6,500,000,000 for the period of fiscal years 2022 through 2026, to remain available until expended. (d)Reporting requirementsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant programs established under subsections (b) and (c), including, with respect to each grant program, a description of—(1)the number of grant applications received;(2)the number of grants awarded and the amount of each award;(3)the purpose and status of each project carried out using a grant; and(4)any other information the Secretary determines necessary. 